NOTE: This order is n0nprecedential.
United States Court of Appeals
for the FederaI Circuit
02 MICRO INTERNATIONAL LTD. AND 02 MICRO
INC., _ »
Appellants,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee, _
and
MICROSEMI CORPORATION,
Interven0r.
2010-1482
On appeal from the United States International Trade
Commission in lnvestigation No. 337-'l`A-666.
oN MOTION
ORDER
Up0n consideration of the motion to withdraw K.T.
Cherian and to substitute Henry C. Buns0W as principal
counsel for 02 Micr0 lnternational Ltd. and 02 Micro
Inc.,

02 MICRO INTL LTD V. ITC 2
I'1‘Is ORDERED THAT;
The motion is granted Counse1 for 02 Micro Inc. and
02 Micro Internationa1 Ltd. should promptly file new
entries of appearance indicating their present firm affilia-
tion if they have not already done so.
FoR THE CoURT
HAR 28 2011 /swan H0rba1y
Date J an Horbaly
Clerk
cc: Henry C. Bunsow, Esq. FlLED.
K.T. Cherian, Esq. I.3. comr op 15 mg
Dani@1E. Va1enc1a, Esq. “EFEDF"*MiA¢U"
Mark W. Yocca, Esq. MAR 2  2011
s21
.|ANHORR4I`.Y
CLEH(